Simpson, /., concurring: I agree with the result reached in the majority opinion, but I am disturbed by the apparent rationale for reaching that result. I agree that the petitioners in this case did not become residents of the Bahamas. My conclusion is based upon an examination of all of the facts in the case. Since the petitioners in the case before us resided on the base, they derived the maximum benefit from the provisions of the treaty; they were more immune from Bahamian law than if they had resided off the base; and they did little to integrate themselves into the community. Thus, based upon the circumstances of this case (including the effect of the treaty), I also conclude that these petitioners did not become bona fide residents of a foreign country. I am disturbed, however, because the majority opinion and the opinion of the Court of Appeals in Commissioner v. Matthew, 335 F. 2d 231 (C.A. 5, 1954), might be read to hold that any employee of Pan American subject to that treaty cannot acquire residency in the Bahamas. For example, I gather that if a Pan American employee brought his family to the Bahamas with him, lived off the base, took an active part in the life of the community, and intended to remain in the Bahamas indefinitely, the Fifth Circuit would nevertheless hold that he is not a resident of the Bahamas. I believe that the Court of Appeals improperly interpreted the effects of the treaty and as a result exaggerated the special privileges conferred upon these employees. I question whether this Court would hold that my hypothetical employee has failed to acquire foreign residence. The apparent rationale in the majority opinion will have widespread ramifications. There are many other treaties in existence which confer similar privileges and exemptions upon citizens of the United States who are working abroad. I am concerned that if we appear to embrace the rationale of the Matthew decision, our action may be interpreted as holding that any American citizen who has privileges and immunities like those provided by this treaty cannot acquire residence outside the United States. I doubt that we mean to adopt such a rule. I know that I do not subscribe to it. Dawson and Tannenwald, J J., agree with this concurring opinion.